        CASE 0:21-cv-01349-SRN-TNL Doc. 6 Filed 07/20/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Darrell D. Prouty,                               Case No. 21-cv-01349 (SRN/TNL)

               Plaintiff,

 v.                                                            ORDER

 DHS, MSOP of the State of Minnesota,

               Defendants.


 Darrell D. Prouty, MSOP Regional Treatment Facility, 1111 Highway 73 A-105, Moose
 Lake, MN 55767, Pro Se.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court pursuant to 28 U.S.C. § 1915(e)(2), which permits

the Court to review the legal sufficiency of a civil complaint against the government filed

by a party proceeding in forma pauperis. For the reasons that follow, the Court finds that

Plaintiff Darrell Prouty’s Complaint [Doc. No. 1] and Amended Complaint [Doc. No. 3]

fail to state a claim upon which relief may be granted. Accordingly, the Complaint and

Amended Complaint are DISMISSED without prejudice, Prouty’s Application to

Proceed in District Court Without Prepaying Fees or Costs (“IFP Application”) [Doc. No.

2] is DENIED as moot, and his Motion for a Temporary Restraining Order [Doc. Nos. 4

& 5] is DENIED.




                                            1
           CASE 0:21-cv-01349-SRN-TNL Doc. 6 Filed 07/20/21 Page 2 of 10




I.     BACKGROUND

       Prouty is civilly committed to the Minnesota Sex Offender Program (“MSOP”). In

this action, Prouty alleges that MSOP officials have failed to adequately respond to the

dangers posed by one of Prouty’s fellow clients, R.H. 1 Prouty’s eleven-page Complaint

alleges that R.H.’s behavior toward others is dangerous, and that R.H.’s behavioral and

mental health issues cannot be adequately managed at MSOP. (Compl. at 2-3, 8-9.) More

specifically, Prouty alleges that R.H. “has continually exhibited terroristic activities, as

well as exhibited ongoing non self restraint nor not under any total self control, to the point

of inflicting physical damage as well as verbal physical threats to everyone’s health and

welfare.” (Id. at 2 (all-capital font omitted) (typographical errors corrected).) He further

alleges that R.H. has “continually” made verbal threats to “use . . . instruments” for the

“explicit purpose” of assaulting “several people.” (Id. at 3 (same).) Prouty asserts that

Deborah Barron, a clinical supervisor, and Kristy Wagner, a unit director, have allowed

R.H.’s behavior to continue by implementing a program that allows him to stay in Prouty’s

unit and to act out. (Id.)

       In addition to his complaints about R.H., Prouty alleges that MSOP has never

prioritized the welfare of its clients, and has not provided conditions conducive to

rehabilitation. (Id. at 6.) For example, Prouty alleges that a client who has not been

vaccinated against the COVID-19 virus was allowed to live in his unit, allegedly putting


       1
         Prouty does not clearly identify the allegedly dangerous MSOP client in his filings.
The Court infers, however, that Prouty’s allegations relate to a client whose initials are
R.H., and the Court will therefore use those initials when referring to the dangerous client.
(See, e.g., Letter to Magistrate Judge [Doc. No. 4], at 4.)

                                              2
           CASE 0:21-cv-01349-SRN-TNL Doc. 6 Filed 07/20/21 Page 3 of 10




everyone at risk of contracting COVID-19. (Id.) Prouty further characterizes the conditions

at MSOP as an “internment reinvented Nazi concentration camp for the explicit purpose

and only sole purpose of a lifetime confinement with the end result of release only by

and/or within a medical examiner’s body bag.” (Id. at 7 (all-capital font omitted)

(typographical errors corrected).)

       Prouty primarily seeks two forms of declaratory and injunctive relief against MSOP

and the Minnesota Department of Human Services (“DHS”). First, he seeks an order

directing MSOP to transfer R.H. to a different facility. (Id. at 8.) Second, he seeks an order

requiring Defendants to terminate the employment of fifteen individuals, ranging from the

DHS Commissioner to members of MSOP’s security staff. (Id. at 9-11.) In several places,

Prouty also passingly requests that he be released from MSOP’s custody.

       After filing his Complaint and IFP Application, Prouty filed a twenty-four-page

Amended Complaint. 2 Like the Complaint, the gravamen of the Amended Complaint is

that Prouty is concerned about a dangerous client who resides in his unit, that he believes

the individual should be relocated to another facility, and that certain state officials should

be terminated for their handling of the situation. He further emphasizes that the conditions

at MSOP are not conducive to rehabilitation or treatment, and that he believes adjustments



       2
        Although the document was docketed as a “brief,” the first line of the document
characterizes it as “My amendment to original proceeding and/or original complaint.” (Am.
Compl. at 1 (all-capital font omitted).) Because the document was filed within 21 days of
Prouty’s Complaint, the Court will treat it as an Amended Complaint and the operative
pleading in this matter. See Fed. R. Civ. P. 15(a)(1) (permitting a plaintiff to amend his
complaint once as a matter of course).


                                              3
         CASE 0:21-cv-01349-SRN-TNL Doc. 6 Filed 07/20/21 Page 4 of 10




should be made or he should be released in order to better facilitate his treatment. The

Amended Complaint shares the Complaint’s general allegations regarding R.H.’s

destructive nature and “terroristic” activities, but also includes two allegations that are

somewhat more concrete. Namely, Prouty alleges that “persons . . . continue to be a threat

to themselves as well as to all others intentionally and maliciously destroy State of

Minnesota property, walk around with sharpened objects to do physical harm with the

intent to murder.” (Am. Compl. at 5 (all-capital font omitted) (typographical errors

corrected).) And Prouty alleges that R.H. has stalked other MSOP clients, and has “opened

several persons’ windowed doors.” (Id. at 13, 19 (same).)

       This is not the first civil rights lawsuit Prouty has filed in this Court. In Prouty v.

DHS et al., 20-cv-00928 (WMW/DTS) (D. Minn. 2020), Prouty sued the DHS, MSOP, the

State of Minnesota, and approximately ninety individual employees of those entities.

Prouty made a variety of broad and general allegations about the adequacy of MSOP’s

programs, and he characterized MSOP as a “reinvented Nazi concentration/internment

camp.” Id., Doc. No. 31, at 4. The Court dismissed Prouty’s claims against the state entities

for lack of jurisdiction, and dismissed as frivolous Prouty’s claims against the individual

defendants. Id., Doc. No. 32. Prouty later filed another civil rights lawsuit against DHS,

MSOP, and three individual defendants. Prouty v. DHS et al., 21-cv-00058 (PAM/LIB)

(D. Minn. 2021). The Court, reviewing Prouty’s Complaint under 28 U.S.C. § 1915(e),

dismissed the Complaint for failure to state a claim upon which relief may be granted. Id.,

Doc. No. 4.




                                              4
         CASE 0:21-cv-01349-SRN-TNL Doc. 6 Filed 07/20/21 Page 5 of 10




II.    DISCUSSION

       Under the Prison Litigation Reform Act, the Court may examine the legal

sufficiency of a complaint against a government entity filed by a party proceeding in forma

pauperis. 28 U.S.C. § 1915(e). Where the complaint fails to state a claim upon which relief

may be granted, the court must dismiss the action. See 28 U.S.C. § 1915(e)(2)(B)(ii);

Atkinson v. Bohn, 91 F.3d 1127, 1128 (8th Cir. 1996) (per curiam); Carter v. Schafer, 273

Fed. App’x 581, 582 (8th Cir. 2008) (per curiam) (“[T]he provisions of 28 U.S.C. § 1915(e)

apply to all persons proceeding IFP and are not limited to prisoner suits, and the provisions

allow dismissal without service.”). In reviewing whether a complaint states a claim upon

which relief may be granted, the Court must accept the complaint’s factual allegations as

true, and draw all reasonable inferences in the plaintiff’s favor. Aten v. Scottsdale Ins. Co.,

511 F.3d 818, 820 (8th Cir. 2008). Although the complaint’s factual allegations need not

be detailed, they must be sufficient to “raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). In assessing the sufficiency of the

complaint, the Court may disregard legal conclusions that are couched as factual

allegations. Ashcroft v. Iqbal, 556 U.S. 662, 664 (2009).

       Because Prouty proceeds pro se, the Court liberally construes his pleadings. See

Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004). But the Court is not required to assume

facts not pled, even if doing so would strengthen the pleadings. Id. at 915. Rather, to

liberally construe a pro se plaintiff’s complaint means that “if the essence of an allegation

is discernible, even though it is not pleaded with legal nicety, then the district court should




                                              5
         CASE 0:21-cv-01349-SRN-TNL Doc. 6 Filed 07/20/21 Page 6 of 10




construe the complaint in a way that permits a layperson’s claim to be considered in the

proper legal framework.” Id.

       Liberally construing Prouty’s Amended Complaint, the Court discerns two core

alleged grounds for relief. First, Prouty alleges that MSOP has ignored the dangers posed

by R.H., creating a risk that R.H. will harm Prouty. In connection with this claim, Prouty

filed two letters to the magistrate judge seeking “emergency type removal [of R.H.] to be

effective immediately.” (See Letters to Magistrate Judge [Doc. Nos. 4 & 5].) The Court

will treat these letters as a Motion for a Temporary Restraining Order (“TRO”). Second,

Prouty appears to assert a general challenge to the quality of treatment offered at MSOP,

and the conditions at MSOP’s Moose Lake facility. The Court will consider these two bases

for relief in turn.

       A.      Removal of the Dangerous Client

       Prouty’s Amended Complaint, liberally construed, appears to assert a Fourteenth

Amendment failure-to-protect claim. This Court analyzes failure-to-protect claims brought

by MSOP clients “under the same deliberate indifference standard that is applied to Eighth

Amendment claims by prisoners.” Miles v. Hartlieb, No. 19-CV-1567 (JNE/KMM), 2020

WL 2527103, at *4 (D. Minn. Apr. 6, 2020), R&R adopted, No. 19-CV-1567 (JNE/KMM),

2020 WL 2526200 (D. Minn. May 18, 2020) (citation omitted). It is a violation of the

Eighth Amendment for a prison official (or an employee at a state civil commitment

facility) to be deliberately indifferent “to the need to protect [a client] from a substantial

risk of harm from other [clients].” Id. (quotation omitted). A failure-to-protect claim has

two elements: (1) viewed objectively, the alleged failure to protect must cause the


                                              6
        CASE 0:21-cv-01349-SRN-TNL Doc. 6 Filed 07/20/21 Page 7 of 10




plaintiff’s confinement to be under “conditions posing a substantial risk of serious harm”;

and (2) the defendants must have been aware of the risk, yet failed to respond reasonably

to it. Nelson v. Shuffman, 603 F.3d 439, 446 (8th Cir. 2010) (quotation omitted).

       The Court finds that Prouty has not plausibly alleged that R.H.’s conduct posed a

substantial risk of serious harm to Prouty. None of Prouty’s filings make any particularized

allegations about R.H.’s conduct toward him. Instead, his pleadings are largely composed

of general and conclusory allegations. For example, Prouty alleges that R.H. inflicted

“physical damage as well as verbal physical threats to everyone’s health and welfare,” that

R.H. “continually” made verbal threats to “use . . . instruments” for the “explicit purpose”

of assaulting “several people,” and that R.H. “place[s] all of us in the highest risk of

physical assault as well as . . . immediate danger of being murdered.” (Compl. at 2 (all-

capital font omitted) (typographical errors corrected); Am. Compl. at 6 (same).) Prouty’s

pleadings do not identify any specific threats made by R.H. to Prouty, nor does Prouty

specify how R.H. has physically harmed anyone or placed anyone in immediate danger.

To be sure, the Amended Complaint does allege that “persons . . . walk around with

sharpened objects to do physical harm with the intent to murder,” and that R.H. has stalked

other MSOP clients and has “opened several persons’ windowed doors.” (Am. Compl. at

5, 13, 19 (same).) But Prouty does not indicate whether R.H. is among the “persons” who

walk around with sharpened objects, and does not allege that R.H. has threatened Prouty

with such objects. Nor does Prouty allege that R.H. has stalked him, or opened the door to

his cell. Although the Court construes Prouty’s pleadings liberally, it is not required to

assume facts not pled. See Stone v. Harry, 364 F.3d 912, 915 (8th Cir. 2004).


                                             7
           CASE 0:21-cv-01349-SRN-TNL Doc. 6 Filed 07/20/21 Page 8 of 10




       In short, Prouty does not allege specific facts supporting his conclusory assertion

that he is endangered by R.H.’s behavior. Accordingly, the Court finds that Prouty has not

plausibly alleged that R.H.’s conduct “pos[es] a substantial risk of serious harm,” 3 and

dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii) is appropriate.

       Relatedly, the Court finds that Prouty is not entitled to a TRO. “A TRO is an

extraordinary equitable remedy, and the movant bears the burden of establishing its

propriety.” Life Time Fitness, Inc. v. DeCelles, 854 F. Supp. 2d 690, 694–95 (D. Minn.

2012) (citing Watkins Inc. v. Lewis, 346 F.3d 841, 844 (8th Cir. 2003)). The standard

applicable to a motion for a TRO is the same as a motion for a preliminary injunction. See

id. Namely, the Court must consider “(1) the threat of irreparable harm to the movant; (2)

the state of the balance between this harm and the injury that granting the injunction will

inflict on other parties litigant; (3) the probability that movant will succeed on the merits;

and (4) the public interest.” Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 113 (8th

Cir. 1981). “At base, the question is whether the balance of equities so favors the movant

that justice requires the court to intervene to preserve the status quo until the merits are

determined.” Id.

       As explained above, Prouty has not plausibly alleged that R.H. poses a substantial

risk of serious harm to him. Consequently, Prouty has not demonstrated either a threat of

irreparable harm or a probability of success on the merits of his failure-to-protect claim.



       3
         Because the Court finds that Prouty has not plausibly alleged the first element of
his failure-to-protect claim, it need not consider whether he has plausibly alleged that
Defendants were aware of R.H.’s conduct yet unreasonably failed to respond to it.

                                              8
         CASE 0:21-cv-01349-SRN-TNL Doc. 6 Filed 07/20/21 Page 9 of 10




Insofar as Prouty seeks an injunction directing Defendants to remove R.H. from Prouty’s

living unit and to terminate numerous MSOP employees, the injunction sought would

impose a significant burden on Defendants—and conflict with the public interest—by

interfering with MSOP’s ability to manage its civil detainees and make its own personnel

decisions. See Kendrick v. Faust, 2009 WL 1972249, at *2 (E.D. Ark. 2009) (declining a

request for injunctive relief that sought termination of prison employees because requests

for injunctive relief in the prison context “must always be viewed with great caution,” and

the termination of prison employees is a matter “to be decided by prison personnel, not the

courts”). Because none of the Dataphase factors favors a granting a TRO here, the Court

denies Prouty’s motion.

       B.      Adequacy of Treatment at MSOP

       The Court next considers Prouty’s allegations concerning the quality of treatment

offered at MSOP. These allegations, too, are insufficiently detailed to raise a plausible right

to relief. Prouty’s sweeping allegations that MSOP does not provide adequate resources

for rehabilitation or an environment conducive to rehabilitation, and his allegation that

conditions at MSOP are comparable to a Nazi concentration camp, are conclusory. Prouty

does not plead specific facts demonstrating the alleged deficiencies in MSOP’s programs

and facilities, let alone facts that raise a legal right to relief. Notably, Prouty has previously

asserted similar claims against Defendants, which this Court dismissed. See Prouty v. DHS

et al., 20-cv-0928, Doc. No. 31 (WMW/DTS) (D. Minn. 2020). And, to the extent Prouty

seeks release from MSOP as a form of relief, he cannot do so in a civil lawsuit under 42

U.S.C. § 1983. Carter v. Bickhaus, 142 F. App’x 937, 938 (8th Cir. 2005) (“As for Carter’s


                                                9
           CASE 0:21-cv-01349-SRN-TNL Doc. 6 Filed 07/20/21 Page 10 of 10




request for release, we agree with the district court that such relief is not available under

42 U.S.C. § 1983, but is properly sought in a habeas corpus petition after exhaustion of

state remedies.”). 4

III.   CONCLUSION

       For the foregoing reasons, and based on the submissions and the entire file and

proceedings herein, IT IS HEREBY ORDERED that:

             1. Plaintiff’s Complaint [Doc. No. 1] and Amended Complaint [Doc. No. 3]

                are DISMISSED without prejudice;

             2. Plaintiff’s Application to Proceed in District Court Without Prepaying Fees

                or Costs [Doc. No. 2] is DENIED as moot; and

             3. Plaintiff’s Motion for a Temporary Restraining Order [Doc. Nos. 4 & 5] is

                DENIED.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: July 20, 2021                                 s/Susan Richard Nelson
                                                     SUSAN RICHARD NELSON
                                                     United States District Judge




       4
        Even if the Court were to construe Prouty’s filings as a petition for habeas corpus,
it cannot discern from this record whether Prouty has exhausted state procedures to
challenge his civil commitment, as required to seek habeas relief.

                                             10
